Citation Nr: 1605437	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  11-04 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder, to include as secondary to major depression.  

3.  Entitlement to a disability rating in excess of 70 percent for major depression. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to July 1979.  He died in February 2015, and the appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision made during the Veteran's lifetime by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008), created a new Section, 5121A, under Chapter 38 of the United States Code relating to substitution in case of death of a claimant who dies on or after October 10, 2008.  As provided for in the statute, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  Regulations were recently promulgated with respect to substitution claims.  See 79 Fed. Reg. 52977 (Sept. 5, 2014).  As above, in this case, the Veteran died in February 2015.  As his death occurred after October 10, 2008, the Board finds that the provisions pertaining to substitution are applicable in this case.  Moreover, the RO issued a favorable decision in June 2015 accepting the appellant as an eligible substitute claimant pursuant to 38 C.F.R. § 3.1010 (2015).

A few preliminary matters initially addressed in the Board's March 2014 remand bear repeating at this juncture.  First, it was determined by the Board in March 2014 that, although the February 2011 Statement of the Case also included the issues of entitlement to special monthly compensation (SMC) based on the need for aid and attendance/housebound and entitlement to aid and attendance allowance for the Veteran's spouse, the Veteran specifically limited his appeal in his Form 9, such that the SMC and aid and attendance allowance issues were not for appellate consideration.  Second, it was also noted that, during the Veteran's appeal, he was scheduled for a travel board hearing on October 31, 2011.  However, prior to that date, he requested to cancel the hearing for health reasons, adequately withdrawing his hearing request pursuant to 38 C.F.R. § 20.704(e) (2015).  Significantly, the appellant, as the substitute claimant, has not made any new request for a Board hearing in this appeal.  


FINDINGS OF FACT

1.  In a statement signed and dated in January 2015, made after the appeal was perfected but prior to the promulgation of a decision on the issue, the Veteran withdrew the issue of entitlement to service connection for PTSD from appeal; the withdrawal of appeal was received by the agency of original jurisdiction on February 5, 2015.

2.  The Veteran had a sleep disorder of sleep apnea; the Veteran's sleep apnea was not causally or etiologically related to service and was not otherwise caused or aggravated by his service-connected major depression.

3.  Throughout the appellate period, the Veteran's major depression symptoms more nearly approximated occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood; the symptoms did not more nearly approximated total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for a PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for entitlement to service connection for a sleep disorder, to include as secondary to major depression, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303; 3.310 (2015).

3.  The criteria for a disability rating in excess of 70 percent for major depression have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1 through 4.14, 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal for PTSD

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. § 20.204(a).

In the present case, prior to his death, the Veteran wrote a letter to VA stating that "I will drop #2 [of the Supplemental Statement of the Case], P.T.S.D."  He signed and dated this document on January 28, 2015.  Even though this statement was not date-stamped as having been received by VA until February 5, 2015, just days after he died, the Veteran effectively withdrew the issue of entitlement to service connection for PTSD from appeal pursuant to 38 C.F.R. § 20.204 because his statement of withdrawal was made in writing and it included his name, his VA file number (listed on the "SSOC Notice Response" page he included with his withdrawal statement), and identified the specific issue relating to PTSD.  See 38 U.S.C.A. § 20.204(b) (describing the form and content necessary for a filing for withdrawal).  Thus, his letter satisfied all the criteria needed for the filing of a withdrawal of an appeal.  [In this regard, the Board notes that the Veteran used the same language, i.e. of "dropping" an issue, when previously withdrawing other claims for VA benefits in September 2009 ("He would like to drop the claim for the special adaptive house") and October 2009 ("drop claim on P.T.S.D. and leg fractures and adapted housing.").]  See also Kalman v. Principi, 18 Vet. App. 522, 524-25 (2004) (noting that the Board's determination as to what constitutes a withdrawal of an appeal is a finding of fact that the U.S. Court of Appeals for Veterans Claims reviews under the "clearly erroneous" standard, and explaining that a submission by an appellant must be read in context to determine whether a submission constitutes a withdrawal of an appeal; consideration must also be given to the non-adversarial setting of the VA adjudication process during which VA is required to construe liberally all submissions by a claimant).

Even though the appellant was subsequently recognized as an eligible substitute claimant and her representative included this issue in the November 2015 brief, the regulations regarding substitution provide that substitution is limited to a claim or appeal that is "pending."  See 38 C.F.R. § 3.1010(g)(1) (2015).  In fact, the regulations expressly state that "[a] substitute may not add an issue or expand a claim."  Id. § 3.1010 (f)(2) (emphasis added).  

The Board recognizes that 38 C.F.R. § 3.1010(g)(1) explains that an "appeal is considered to be pending if a claimant filed a notice of disagreement in response to a notification from an agency of original jurisdiction of its decision on a claim, but dies before the Board of Veterans' Appeals issues a final decision."  However, 38 C.F.R. § 20.204(c) provides that "[w]ithdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal." (Emphasis added).  Significantly, once an issue is withdrawn from appeal, reinstatement must be made by filing a new Notice of Disagreement and filing a new Substantive Appeal "provided such [new] filings would be timely under these rules if the appeal withdrawn had never been filed."  38 C.F.R. § 20.204(c) (emphasis added); see also 38 C.F.R. § 20.302 ("[A] Substantive Appeal must be filed within 60 days from the date that the agency of original jurisdiction [AOJ] mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.").  

Because the Veteran's withdrawal of appeal in this case became effective on February 5, 2015, the date it was received by the AOJ (see 38 C.F.R. § 20.204(b)(3) ("Until the appeal is transferred to the Board, and appeal withdrawal is effective when received by the [AOJ].")), his previous November 2010 Notice of Disagreement and February 2011 Substantive Appeal are likewise deemed withdrawn and cannot now be used as a valid basis for establishing a "pending" appeal under the substitution regulations.  Applying the governing laws and regulations to the facts of this case, when the Veteran's appeal withdrawal was received, the time period for filing any new Notice of Disagreement had already lapsed -it expired 60 days after the issuance of the February 1, 2011 Statement of the Case.  

Because the Veteran's statement had the effect of withdrawing his previously filed Notice of Disagreement and Substantive Appeal for his PTSD claim under 38 C.F.R. § 2.204(c), there remains no allegations of errors of fact or law for appellate consideration as part of a "pending" claim or appeal as defined under the substitution regulations for this issue.  For these reasons, the Board does not have jurisdiction to review the issue of entitlement to service connection for PTSD, and it is hereby dismissed.
 
II.  VA's Duties to Notify and Assist

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, compliant notice was provided to the Veteran in March and April 2009 letters, which also provided him with information regarding the degree of disability and the establishment of an effective date.  Pursuant to 38 C.F.R. § 3.1010(f)(a), "VA will send notice . . . to the substitute only if the required notice was not sent to the deceased claimant or if the notice sent to the deceased claimant was inadequate."  Thus, no additional notice is required.  Notwithstanding, the Board points out that in January 2015, the appellant was provided with additional information regarding her entitlements as a substitute claimant, including the fact that she "may submit additional evidence in support of the claim."   

With regard to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As an initial matter, all relevant evidence necessary for an equitable resolution of the claims that has been sufficiently identified has been obtained to the extent possible.  The Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, private treatment records, and lay statements have been associated with the claims file.  

Further, prior to his death, the Veteran in this case was provided with multiple VA psychological examinations, the most recent being in January 2015.  The Board finds that, collectively, these reports are adequate for rating purposes because the examiners interviewed the Veteran, solicited a history, and conducted appropriate psychiatric evaluations.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).  Moreover, the Board points out that, with regard to VA's duty to assist in cases of substitution, VA regulations recognizes that "rights that may have applied to the claimant prior to his death but which cannot practically apply to a substitute, such as the right to a medical examination, are not available to the substitute."  See 38 C.F.R. 
§ 3.1010(f)(3).  

With regard to the claim for a sleep disorder, however, the Board notes that no VA examination or opinion was provided to the Veteran prior to his death.  Notwithstanding the fact that an in-person examination of the Veteran is not an option at this juncture, the Board has considered VA's duty to obtain a VA opinion in this appeal.  In this case, the substitute is continuing the appeal on behalf of the deceased Veteran, and this remains a claim for "disability compensation" as described in 38 U.S.C.A. § 5103A(d).  Cf. DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008) (applying to claims under Chapter 13, not Chapter 11, and providing for a different standard when 38 U.S.C.A. § 5103A(a), and not (d), applies in Dependency and Indemnity Compensation claims).   

Here, however, the Veteran submitted unsupported and nonspecific arguments that either an in-service nuclear testing event or his depression caused sleep problems (see Veteran's March 2009 statement ("Depression [led] to all of my sleep problems"; March 2009 VA Form 21-0781 (asserting that awakening to "big bang and ground shaking" as part of nuclear testing is the "reason why I have problems sleeping")), and the Board finds the lay statements insufficient to invoke VA's duty to obtain a VA opinion in this substitution appeal.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (indicating that VA's duty to obtain an examination/opinion is implicated when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim).  The Board is cognizant that lay evidence may satisfy the third element set forth in McLendon and that this element has a low threshold; however, precedential caselaw recognizes that it may not be possible to establish a nexus where the lay evidence is too general and conclusory to satisfy the statutory standard.  Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed.Cir.2010).  

Simply put, without more, the Veteran's general and conclusory allegations that his depression or the in-service event caused his sleep problems in this case are insufficient even under the low threshold of McLendon to require the obtainment of a VA opinion regarding the etiology of his diagnosed sleep apnea.  

The Board is also satisfied that there has been substantial compliance with the Board's prior remand of March 2014.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the appellant the right to substantial, but not strict, compliance with that order.).  With respect to the remand, VA treatment records from January 2011 were obtained and associated with the Veteran's electronic record on VBMS.  Furthermore, to the extent that the Board remand explained the issues involving service connection for a sleep disorder and his increased rating claim were intertwined with his claim for PTSD, the Veteran withdrew his appeal for PTSD after the case was remanded.  Thus, substantial compliance having been demonstrated, the Board may proceed to adjudicate the appeal by the claimant as his approved substitute at this time.

III.  Service Connection for a Sleep Disorder

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. 3.303(a) (2015).

Establishing entitlement to service connection for a disability on a direct basis generally requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to the regulations for establishing service connection cited above, in order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence, generally medical, establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  As the Veteran filed his claim in October 2008, the amendment is applicable to the current claim.

Finally, in some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the U.S. Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because the Veteran is diagnosed with sleep apnea, which is not on the list of § 3.309(a) conditions, the Board need not further consider whether service connection is warranted based upon continuity of symptomatology.

Turning to whether the Veteran has a current sleep disability, the Board notes that the Veteran has been diagnosed with sleep apnea.  [The Board parenthetically notes that, to the extent the Veteran made a claim for breathing problems, this issue was separately adjudicated and denied by the Regional Office and is not the subject of the current appeal].  Accordingly, this element has been met, and the Board will next ascertain whether service connection for sleep apnea is warranted on either a direct or secondary basis.

Turning first to the elements needed to establish service connection for sleep apnea on a direct basis, the Board concludes that there is no competent and credible evidence of an in-service incurrence of sleep problems or of a nexus to service.  The Board recognizes the Veteran's allegations that he was subjected to some sort of sudden awakening from nuclear testing in service; he purports that he was taken to a "nuclear test range . . . went to sleep" in a ditch and was awakened "by a big bang and ground shaking . . . [which is] one reason I have problems sleeping."  He also reported awakening at the same time every night that an in-service incident occurred when a man injured his arm in a tank accident.  However, the Veteran expressly denied "frequent trouble sleeping" on his September 1975 and May 1979 Reports of Medical History; therefore, any allegations made in conjunction with a later claim for benefits that his sleep apnea started in service lack credibility as they are directly inconsistent with his in-service denials of sleep trouble.  See Buchanan v. Nicholson, 451 F.3d 1331, 1334-37 (Fed. Cir. 2006) (the Board must "determin[e] whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.").  

Furthermore, there are additional markers in the record that bring into the question the Veteran's forthrightness, including troubling evidence that the Veteran was less than honest and misrepresented the breadth of his criminal history (see January 1996 private treatment record documenting a vastly differing history of pedophilia than that reported  by the Veteran to VA and suggesting that he exploited his position of trust to sexually abuse his children), as well as at least one other admission in the record that he had lied to VA to achieve ulterior motives (see July 1994 VA treatment record ("I lied about wanting to kill myself & hurting Alan, I have no place to [go] & knew I could get admitted if I said this" and "P[atient] now states he made up the story so he would be admitted.")).  This evidence greatly suggests to the Board a propensity to give false or misleading information in order to achieve a desired result irrespective of the detriment to others.  Given the demonstrations of dishonesty on a multitude of levels, the Board finds the Veteran's statements and allegations made to VA in conjunction with his claim for benefits to lack credibility and, thus, any probative value.  To that end, any assertions furthered by the appellant based upon the non-credible statements provided to her by the Veteran likewise lack credibility.

Moreover, to the extent that the Veteran made general and conclusory statements asserting that the purported event(s) caused his sleep problems, these lay statements are not deemed competent evidence of a nexus to service.  The Veteran and the appellant (his substitute claimant), being lay persons, have not demonstrated that either possessed/possesses the knowledge and expertise to provide an opinion as to the question of medical causation in order to competently address whether his sleep apnea was related to service.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  Therefore, having determined that there is no probative evidence to establish either an in-service incurrence or probative evidence to establish a nexus to service, the claim for service connection must fail on a direct basis.

Turning next to secondary service connection, the Veteran had also previously alleged that his service-connected depression caused his sleep problems.  However, as mentioned above, neither the Veteran nor the claimant has demonstrated the knowledge and expertise to provide an opinion as to the question of medical causation.  Furthermore, the Veteran's self-serving statements have been found to be non-credible.  As there is no other competent and credible nexus evidence of record that established a link between the Veteran's diagnosed sleep apnea and his service-connected major depression, either on a causational or aggravation-based foundation, the claim for service-connection on a secondary basis must fail, as well.

The Board recognizes that the Veteran is in receipt of service connection for major depression and is rated under the General Rating Formula for Mental Disorders of 38 C.F.R. § 4.130, which discusses sleep impairment in its criteria.  This fact does not prevent the Veteran from being entitled to a separate rating for sleep-related manifestations of his service-connected major depression if it does not result in prohibited pyramiding.  See 38 C.F.R. §§ 4.14, 4.25(b) (2015); Esteban v. Brown, 6 Vet. App. 259, 261 (1994); see also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("Section 4.14 clearly contemplates that several separately diagnosed disorders may have a single manifestation, and it clearly prohibits the VA from rating that manifestation for each disorder.").  Accordingly, the Board will address whether a separate rating for sleep-related manifestations of his major depression in the following section.  However, to the extent that, in Amberman v. Shinseki, the Federal Circuit recognized that "separately diagnosed" conditions-even though not resulting in a separate rating due to pyramiding-could still be service connected, the Board points out that the evidence does not establish any other "separately diagnosed" sleep disorder for which a separate grant of service-connection may be warranted.  

For all the reasons set forth above, the claim for service connection for sleep apnea on a direct or secondary basis is denied.


IV.  Increased Rating for Major Depression

Under the applicable rating criteria for mental disorders, including the Veteran's service-connected major depression, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434 (pertaining to major depressive disorder) (2015).

The maximum rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  In Vazquez-Claudio v. Shinseki, the Federal Circuit held that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration' of a Veteran's symptoms must play an important role in determining his disability level.").

After carefully reviewing the evidence, the Board must conclude that the criteria for the next higher, 100 percent rating have not been met at any time during the appeal period.  First, VA examiners and VA treatment providers consistently provided GAF scores between 50 and 55-50 in January, April, and July 2009; 50 in August and October 2010; 50 in July 2011; 55 in September 2011; 52 in August 2012; 50 in January 2015-and a reviewer marked "No" to the question of whether the Veteran had a GAF of "less than 40" on a "Brief Suicide Risk Assessment" Questionnaire in April 2014.  

In this regard, the "Global Assessment of Functioning" (GAF) scale ranges from zero to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV). Effective August 4, 2014, VA promulgated an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated DSM references by deleting references to the DSM-IV and DSM-IV Text Revision and replacing them with references to the updated version, the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition.  79 Fed. Reg. 45,093-02 (Aug. 4, 2014).  This rule expressly states that its provisions do not apply to claims that have been certified to or were pending before the Board, this Court, or the U.S. Court of Appeals for the Federal Circuit prior to August 4, 2014.  Accordingly, because the Veteran's appeal had been certified to the Board before that time (having been remanded by the Board in March 2014), and the appellant is his substituted claimant, the DSM-IV version applies in this case.  

According to the DSM-IV, GAF scores between 41 and 50 indicate "[s]erious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  GAF scores between 51 and 60 are reflective of "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." DSM-IV at 34.  Applying the DSM-IV results to the GAF scores provided in this case, the Veteran's major depression ranged from serious to moderate symptomatology.  These GAF scores are indicative of overall functional and social impairment commensurate with that described by the 70 percent rating-and not that for total occupational and social impairment associated with that of a 100 percent rating.  

In accordance with Mauerhan and Vazquez-Claudio, the Board recognizes that the Veteran, prior to his death, demonstrated a wide range of psychiatric symptoms.  As an initial matter, the Board recognizes that the Veteran is not service-connected for PTSD (the appeal for this diagnosis was withdrawn, as is discussed in more detail above), and there are indications of multiple psychiatric diagnosis in the record.  See e.g., September 1995 SSA decision ("the Claimant has been evaluated and treated for a posttraumatic stress disorder, a personality disorder not otherwise specified, depression, and schizophrenia, paranoid type in partial remission").  However, for the purpose of determining what rating to be assigned for his major depression, the Board will assume that all of the psychiatric symptoms demonstrated in the record throughout the entire appeal period were symptoms of his service-connected disability, thereby giving the appellant the benefit of the doubt in this substituted appeal for an increased rating.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (per curiam) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (indicating that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).   

Examples of psychiatric symptoms discussed in VA examination reports include, but are not limited to, the following:  having a lot of difficulty with tearfulness, getting stressed out and tearful over small things, difficulty sleeping and waking at intervals during the night when alleged stressful events occurred, being depressed, feeling miserable and sad, feeling suicidal even though he says he would not "do it because of his family," having some difficulty with memory, feeling hopeless and helpless and worthless, having a dysthymic affect, being of anxious mood, having cold sweats, and having reoccurring thoughts of alleged stressful events that allegedly occurred during service.  See May 2009, January 2011, and January 2015 VA psychiatric examinations.  In VA treatment records, feelings of agitation, anxiety, irritability, stress, having increased sadness and poor sleep and appetite, depression, poor energy, having suicidal thoughts, and insomnia and fragmented sleep/sleep disturbances, early waking, being somewhat delusional and clearly preoccupied with the ramifications of his abuse, pessimistic thought content, increased stress, "psychiatric symptomatology that interferes with ability to function" (see October 2010 VA telehealth note), not being comfortable with crowds, chronic nervousness, poor motivation, and having nightmares and flashbacks were noted.

After carefully reviewing the nature of these symptoms and assessing their frequency and severity, however, the Board finds that they do not more nearly approximate the rating criteria for the next higher, 100 percent rating.  In this regard, the Board finds that the symptoms above have not more nearly approximated total occupational and social impairment.  The Board notes that the Veteran frequently denied his intent to act on any suicidal feelings due to the effects that it would have on his family, suggesting he valued his relationship with his wife and dependent son.  The May 2009 VA examination noted that he saw his biological son, but not his daughter who lived in California, and that was married since 1992 to the appellant and had raised her son since the age of two.  Although "deficiencies" in family relations and work were noted in the January 2011 VA examination report and it was also indicated that he was "on the outs" with his biological son, he nonetheless described being social with his neighbor, stating that "he will talk if they are both outside . . . the [V]eteran and his neighbor are associates."  In the most recent examination, the Veteran stated he had "no contact" with his biological children, but it was still noted that he was married to the appellant and had a stepson.  Further, he described, "I never was very good with social stuff . . . do know neighbors, one a sheriff and one a mechanic at Chrysler."  It was also noted that the Veteran last worked in 1994 and had been unemployed since that time, and the Board recognizes that the Veteran has been in receipt of a total disability rating for individual employability (TDIU) for many years.  In consideration of this evidence, without doubt, the Veteran experienced difficulties socially and occupationally.  However, it cannot be said that total impairment in both of these areas has been demonstrated, especially given the nature of the relationship with his wife, stepson, and neighbors. 

Furthermore, the Board recognizes that the GAF scores assigned both during VA examinations and mental health treatment reports are indicative of moderate and serious symptoms.  However, significantly, VA examiners expressly concluded that there was no total and occupational impairment on two occasions during the appeal period.  See May 2009 and January 2011 VA examination reports ("Is there total occupational and social impairment due to mental disorder signs and symptoms?  No").  In fact, both of the examiners assessed major depressive disorder that was "moderate" in severity.  The most recent, January 2015 VA examiner also concluded that the occupational and social impairment of the Veteran "with regards to all mental diagnoses" was that of "[o]ccupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood," which fits squarely into the descriptor for a 70 percent rating.  Thus, notwithstanding the wide range of reported symptoms prior to his death, the above evidence ultimately suggests an overall impairment more nearly approximating occupational and social impairment equal to that of a 70 percent rating and no higher.

That is not to say that the Veteran has not demonstrated any symptoms akin to those provided in the diagnostic criteria of 38 C.F.R. § 4.130 for a higher rating.  For example, as noted above, the Board acknowledges his consistent reports of depression and thoughts of suicide.  As noted above, he also reported some memory problems.  However, the Court has emphasized that "[t]he use of the term 'such as' demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Further, the Federal Register accompanying the 1996 amendment to Diagnostic Code 9411 explains, "Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions it is not the symptoms, but their effects, that determine the level of impairment." 61 Fed. Reg. 52,695, 52,697 (Oct. 8 1996) (emphasis added).  Here, the evidence simply fails to demonstrate that his symptoms were of such a severity and frequency so as to result in occupational and social impairment of the nature described by a 100 percent rating at any time during the appeal period and prior to his death.

Additionally, the Board finds that a separate, compensable rating for sleep problems associated with the Veteran's service-connected major depression would constitute prohibited pyramiding.  Here, for the purposes of establishing a rating for the Veteran's major depression, the Board assumes that all of the reported sleep difficulties mentioned in his psychiatric treatment records were manifestations of his service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (indicating that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).  Moreover, the RO also explained in its previous June 2002 rating decision, which assigned a 70 percent rating for major depression, that all symptomatology not specifically related to PTSD was considered in his rating:  

While the veteran has been diagnosed as having several different psychiatric disabilities, the symptomatology for them is intertwined.  Symptoms specifically related to posttraumatic stress disorder such as flashbacks to stressful events which occurred after service have not been considered as part of this evaluation.  For all other symptomatology, however, benefit of the doubt has been resolved in favor of the [V]eteran and all intertwined symptoms have been considered in evaluating this service connected condition [of major depression].  

(Emphasis added).  

Because the reported sleep symptoms of nightmares, sleep disturbances, sleep interruptions, insomnia, and early waking have not been differentiated from his major depression at any time during the appeal period-and the Board has expressly considered them in the rating for major depression-a separate compensable rating is not warranted for sleep impairment at any time during the appeal period.  To do so would impermissibly allow the appellant to be compensated twice for the Veteran's sleep symptomatology.  

Finally, the Board has also considered whether a referral for an extraschedular rating is appropriate.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Thun v. Peake, 22 Vet. App. 111, 115 (2008) (indicating that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry; for the threshold factor, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required").

Turning to the threshold inquiry, the Board notes that the criteria of 38 C.F.R. 
§ 4.130 expressly contemplate varying degrees of occupational and social impairment due to a wide variety of symptoms, to include, e.g., suicidal thoughts, mood disturbances, depression, anxiety, irritability, sleep impairment, as well as the other types of symptoms described by the Veteran prior to his death and mentioned above. The Board has assessed an appropriate rating based on the overall disability picture pursuant to Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002), with due consideration to the Veteran's reported symptoms pursuant to Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  In this case, the rating criteria for psychiatric disorders reasonably describe the nature of the psychological impairment demonstrated by the record and are adequate with respect to his disability throughout the appeal period.  

Moreover, percentage ratings in part 4 of title 38 of the Code of Federal Regulations are based on the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  See 
38 C.F.R. § 4.1 (2014) (emphasis added).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.  Consequently, the Board finds that referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321 is not warranted. 

For all of the reasons set forth above, the Board concludes that a disability rating in excess of 70 percent is not warranted for any portion of the appeal period.  As such, the appellant's substitution claim is denied.


ORDER

The appeal for the issue of entitlement to service connection for PTSD is dismissed.

Service connection for a sleep disorder is denied.

A disability rating in excess of 70 percent for major depression is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


